CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in the Registration Statements on Form S-3 (Nos. 333-155718 and 333-171029) and Form S-8 (Nos. 333-112717, 333-128299, and 333-176973) of FXEnergy, Inc., and subsidiaries of our report dated March 12, 2012, relating to the consolidated financial statements and the effectiveness of internal control over financial reporting, which appears in FX Energy, Inc.’s Annual Report on Form 10-K for the year ended December 31, 2011. /s/ PricewaterhouseCoopers LLP PricewaterhouseCoopers LLP Denver, Colorado March 12, 2012
